DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. ELECTION / RESTRICITON 
Applicant’s election of Species I: Claims 1-14 in the reply filed on 11/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eyres (US Pub.: 2014/0258780) in view of Rasmussen et al. (US Pub.: 2008/0082886).

As per claim 1, Eyres teaches/suggests an apparatus comprising: an algorithmic pattern generator (APG) circuit configured to execute a selected line of a plurality of instructions (e.g. associated with instructions for testing operations, such as shown in Figures 3-4), wherein the APG circuit includes an instruction storage configured to store a control instruction portion of the selected line of the plurality of instructions (e.g. associated with storage module that stores address and data information for use in testing operations) and a command storage configured to store a command instruction portion of the selected line of the plurality of instructions, wherein the command instruction portion includes an active command and a no-operation (NOP) command (e.g. associated with loading of the test mode commands into corresponding storage module), wherein the APG circuit is configured to provide the active command (e.g. associate with command 330 in Fig. 3 or 430 in Fig. 4) followed by a number of no-operation commands (e.g. associated with NOPs that follows command 330 in Fig. 3 or 430 in Fig. 4) (Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; and [0050]). 
 Eyres does not teach/suggest the apparatus comprising: a no-operation (NOP) repeat command, wherein operating accordingly based on the no-operation (NOP) repeat command.
Rasmussen teaches/suggests an apparatus comprising: a no-operation (NOP) repeat command (e.g. associated with NOP, repeat 2: [0017]-[0018]; [0029]; and 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Rasmussen’s test vector sequence with repeats into Eyres’ apparatus for the benefit of enabling a simpler test programming (Rasmussen, [0043]) to obtain the invention as specified in claim 1.

As per claim 2, Eyres and Rasmussen teach/suggest all the claimed features of claim 1 above, where Eyres and Rasmussen further teach/suggest the apparatus comprising wherein the command storage is configured to store a value associated with the NOP repeat command, wherein the value indicates the number of times the NOP command is performed after the active command (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; and Rasmussen, [0017]-[0018]; [0021]-[0036]; [0043]-[0044]). 
 
As per claim 3, Eyres and Rasmussen teach/suggest all the claimed features of claim 1 above, where Eyres and Rasmussen further teach/suggest the apparatus comprising wherein the APG is configured to select the selected line of the plurality of instructions based on the control instruction portion (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; and Rasmussen, [0017]-[0018]; [0021]-[0036]; [0043]-[0044]). 
 
Eyres and Rasmussen teach/suggest all the claimed features of claim 1 above, where Eyres and Rasmussen further teach/suggest the apparatus comprising wherein the APG circuit is configured to provide commands to a command bus with timing based on a clock signal (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; and Rasmussen, [0017]-[0018]; [0021]-[0036]; [0043]-[0044]). 
 
As per claim 5, Eyres and Rasmussen teach/suggest all the claimed features of claim 4 above, where Eyres and Rasmussen further teach/suggest the apparatus comprising wherein the APG circuit is configured to provide a first command on a first phase of the clock signal and a second command on a second phase of the clock signal (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; and Rasmussen, [0017]-[0018]; [0021]-[0036]; [0043]-[0044]). 
 
As per claim 6, Eyres and Rasmussen teach/suggest all the claimed features of claim 1 above, where Eyres and Rasmussen further teach/suggest the apparatus comprising wherein the command instruction portion is further configured to store a second active command and a second NOP repeat command of the selected line of the plurality of instructions (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; and Rasmussen, [0017]-[0018]; [0021]-[0036]; [0043]-[0044]). 
 
As per claim 7, Eyres and Rasmussen teach/suggest all the claimed features of claim 1 above, where Eyres and Rasmussen further teach/suggest the apparatus Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; and Rasmussen, [0017]-[0018]; [0021]-[0036]; [0043]-[0044]). 
 
As per claim 8, Eyres and Rasmussen teach/suggest all the claimed features of claim 7 above, where Eyres and Rasmussen further teach/suggest the apparatus comprising wherein the memory is a high bandwidth memory including an interface die and a plurality of core dies, and wherein the APG circuit is included in the interface die and configured to provide the sequence of test commands to the memory array of at least one of the plurality of core dies (Eyres, Fig. 3-5; [0004]-[0005]; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0050]; and Rasmussen, Fig. 1; [0012]-[0014]; [0017]-[0018]; [0021]-[0036]; [0043]-[0044]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 9, Eyres teaches/suggests an apparatus comprising: a command storage configured to store an active command and a no-operation (NOP) command associated with a selected line of instruction (e.g. associated with loading of the test mode commands into corresponding storage module for use in testing operations); an NOP controller circuit configured to provide signaling responsive to a first time a clock signal is received (e.g. associated with corresponding control circuitry for supplying command 330 in Fig. 3 or command 430 in Fig. 4) and then provide NOP signaling a next number of times the clock signal is received (e.g. associated with corresponding 
a command mixer configured to provide the active command (e.g. associated with corresponding control signaling for supplying command 330 in Fig. 3 or command 430 in Fig. 4) and provide a NOP command (e.g. associated with corresponding control signaling for supplying NOPs following command 330 in Fig. 3 or command 430 in Fig. 4) (Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; and [0050]). 
Eyres does not teach/suggest the apparatus comprising: a no-operation (NOP) repeat command value; a command enable signal at an active level and the command signal at an inactive level, wherein operating according based on the NOP repeat command value; and operating accordingly responsive to the command enable signal at the active level and operating accordingly responsive to the command enable signal at the inactive level.
 Rasmussen teaches/suggests an apparatus comprising: a no-operation (NOP) repeat command value (e.g. associated with NOP, repeat 2: [0017]-[0018]; [0029]; and [0031]); a command enable signal at an active level and the command signal at an inactive level (e.g. associated with control signaling with corresponding level used by multiplexer for output NOP and non-NOP accordingly), wherein operating according based on the NOP repeat command value (e.g. associated with NOP, repeat 2: [0017]-[0018]; [0029]; and [0031]); and operating accordingly responsive to the command enable signal at the active level and operating accordingly responsive to the command enable signal at the inactive level (e.g. associated with control signaling with 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Rasmussen’s test vector sequence with repeats into Eyres’ apparatus for the benefit of enabling a simpler test programming (Rasmussen, [0043]) to obtain the invention as specified in claim 9.

As per claim 10, Eyres and Rasmussen teach/suggest all the claimed features of claim 9 above, where Eyres and Rasmussen further teach/suggest the apparatus further comprising a sequencer configured to provide an instruction pointer, wherein the command storage selects the selected line of instruction based on the instruction pointer (e.g. equate to the selecting of an appropriate sequence of test mode commands) (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0042]; [0050]; and Rasmussen, [0017]-[0018]; [0021]-[0036]; [0043]-[0044]). 
 
As per claim 11, Eyres and Rasmussen teach/suggest all the claimed features of claim 10 above, where Eyres and Rasmussen further teach/suggest the apparatus comprising wherein the NOP controller circuit is configured to provide an update signal, and wherein responsive to the update signal the sequencer updates a value of the instruction pointer (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0042]; [0050]; and Rasmussen, [0017]-[0018]; [0021]-[0036]; [0043]-[0044]), wherein it would have been obvious to one of ordinary skilled in the art to further 
 
As per claim 12, Eyres and Rasmussen teach/suggest all the claimed features of claim 10 above, where Eyres and Rasmussen further teach/suggest the apparatus further comprising a control storage configured to store a control instruction portion associated the selected line of instructions, and wherein the sequencer is configured to determine a next value of the instruction pointer based, at least in part, on the control instruction portion (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0042]; [0050]; and Rasmussen, [0017]-[0018]; [0021]-[0036]; [0043]-[0044]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 13, Eyres and Rasmussen teach/suggest all the claimed features of claim 9 above, where Eyres and Rasmussen further teach/suggest the apparatus comprising wherein the NOP controller includes a counter circuit configured to receive the NOP repeat command value and store the NOP repeat command value as a stored value responsive to an update signal at an active level (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0042]; [0050]; and Rasmussen, [0017]-[0018]; [0021]-[0036]; [0043]-[0044]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
Eyres and Rasmussen teach/suggest all the claimed features of claim 13 above, where Eyres and Rasmussen further teach/suggest the apparatus comprising wherein the NOP controller is configured to change the stored count value responsive to each time the clock signal is received, and provide the update signal and the command enable signal at an active level responsive to a comparison of the count value to a threshold (Eyres, Fig. 3-5; [0018]-[0022]; [0024]-[0025]; [0028]-[0033]; [0037]-[0038]; [0042]; [0050]; and Rasmussen, [0017]-[0018]; [0021]-[0036]; [0043]-[0044]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 


III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-14 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        December 30, 2021